DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a machine (claims 1-8), a process (claims 9-14), and a process (claims 15-20) which recite limitations of receiving images of a wound and prescription information, performing verification on the prescription information, and, determining at least one measurement of the wound, sending at least one image and measurement and prescription information, capturing at least one image of a wound, determining a time period that elapsed between two images, determining that wound has not experience expected healing, and implementing one action in response to determining wound has not experienced expected healing. 
These limitations as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as a fundamental and/or managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case capturing an image of a wound, determining at least one measurement of the wound, receiving prescription information, and sending at least one 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, reciting particular aspects of how receiving a wound image and prescription information and performing a verification of prescription information; claims 10-14 reciting particular aspects of capturing a wound image, determining one measurement of the wound, receiving prescription information for treatment of wound, and sending image, measurement of image, and prescription  information to pharmacy; and claims 16-20 reciting particular aspects of how determining a time period elapse between two images of wound received, determining, based of two images received, healing expectation over time, and implementing an action in response to determining healing status 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
Amount to mere instructions to apply an exception (such as recitation of an electronic system that incorporates specialized computer applications and capturing images via camera or mobile device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0010], see MPEP 2106.05(f))
 Add insignificant extra-solution activity to the abstract idea (such as recitation of acquiring information from computing or mobile devices amount to mere data gathering, recitation of outputting information for use in treatment of a patient wound amounts to insignificant application, see MPEP 2106.05(h))
Dependent claims recited additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 2-8, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6, 12,13, and 19, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering.) Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves other technology. Their collective functions merely provide 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving and capturing images, and prescription information, outputting information in a display, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); updating and pulling information from patient records, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)) 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6, 12,13, and 19, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 3, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-9, 11, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US20170053073).
Regarding claim 1, Allen discloses A system, comprising: at least one computing device (See Paragraph 0010, a system for treating a tissue site may include a computer processing system); and at least one application executable in the at least one computing device (See Paragraph 0024, Fig. 1A is a schematic diagram of an example embodiment of a therapy network that can support a wound management application):
receive at least one image of a wound and prescription information from a mobile device (See Paragraph 0041, Mobile device is also shown, with an image capture device, which may be utilized to capture and image of the tissue site in a photograph. The captured image may then be transmitted from the image capture device to the mobile device. Also see paragraph 0052, The clinician may provide an image of a prescription.)
perform a verification on the prescription information based at least in part on an analysis of the at least one image (See Paragraph 0052, The therapy orders module may provide the integrated ability to place order for treatment equipment and disposables based on the type of therapy regimen prescribed for a given wound site. 
generate a user interface showing the at least one image, the prescription information, and a result of the verification (See Paragraph 0026, The mobile device may also include an electronic display, such as a graphical user interface (GUI), for providing visual images to a user, such as clinician or patient and See Fig. 3B and Paragraph 0043, The Wound Images view may also include data entry fields, such as notes fields and for allowing a user to enter descriptions, measurements, or other information relevant to the respective image.)
Regarding claim 2, Allen discloses the limitations of claim 1. Allen further discloses: 
wherein the verification confirms whether the prescription information corresponds to the wound depicted in the at least one image(See Paragraph 0052, the therapy orders module may provide the integrated ability to place orders for treatment equipment and disposables based on the type of therapy regimen prescribed for a given wound site.) 
Regarding claim 4, Allen discloses the limitations of claim 1. Allen further discloses:
wherein when executed the at least one application further causes the at least one computing device to at least generate shipping requirements of pharmaceutical product described in the prescription information
Regarding claim 6, Allen discloses the limitations of claim 1. Wherein when executed the at least one application further causes the at least one computing device to a least:
receive at least one subsequent image of the wound from a patient mobile device (See Paragraph 0041, Mobile device is also shown, with an image capture device, which may be utilized to capture and image of the tissue site in a photograph. The captured image may then be transmitted from the image capture device to the mobile device. Also See Paragraph 0042, As previously discussed, the image capture device may be used to capture images of one or more wounds of a patient. As also previously mentioned, the image capture device may be a three-dimensional camera connected to a mobile device.)
determine a time period that has elapsed between the at least one image and the at least one subsequent image (See Paragraph 0042, Additionally, the image capture device may be used to capture images of the tissue site over time, in order for clinician….to properly monitor how well the tissue site is healing. And See Paragraph 0057, In the situation where a returning patient with one or more wounds is being assessed in accordance with step 609, following the assessment of each wound of a patient being monitored, the determination may be made whether healing of the respective wounds is progressing according to an appropriated timeline.)
determine by a comparison of the at least one subsequent image to the at least one image that the wound has not experienced an expected healing over the time period (See Paragraph 0042, Additionally, the image capture device may be used to capture images of the tissue site over time, in order for clinician….to properly monitor how well the tissue site is healing. And See Paragraph 0057, In the situation where a returning patient with one or more wounds is being assessed in accordance with step 609, following the assessment of each wound 
implement at least one action in response to determining that the wound has not experienced the expected healing over the time period (See Paragraph 0057, The clinician may make one or more of these determinations, or alternatively, in some embodiments, the wound management application may make a determination for each wound based on the inputs received for each wound)
Regarding claim 7, Allen discloses the limitations of claim 1. Allen further discloses:
wherein when executed the at least one application further causes the at least one computing device to at least send a notification to a patient indicating a fulfillment status of a prescription corresponding to the prescription information (See Paragraph 0029, The wound dressing product orders may then be communicated to the products disbursement center, which may complete fulfillment of the orders to either the clinician, the sales representative, or in some cases directly to a patient.)
Regarding claim 8, Allen discloses the limitations of claim 1. Allen further discloses:
wherein when executed the at least one application further causes the at least one computing device to at least send a compliance verification request to a patient requesting that use of a prescription corresponding to the prescription information be verified(See Paragraph 0062, The sales representative may also send messages through a GUI, to either or both the clinician and patient, for providing specific instructions or advice regarding proper use of the appropriate dressing materials)
Regarding claim 9, 
Capturing at least one image of a wound via a camera of a mobile device (See Paragraph 0041, Mobile device is also shown, with an image capture device, which may be utilized to capture an image of the tissue site in a photograph.)
determining at least one measurement of the wound by analyzing the at least one image (See Paragraph Fig 6, label 609 – Assess wound healing/measure/image wound and Paragraph 0045, the patient data may display data relating to physical measurements of one or more wounds for a given patient)
receiving prescription information for treating the wound via a user interface rendered by the mobile device(See Paragraph 0010, a mobile device adapted to collect input information related to the tissue site and display output information relating to the tissue site and Paragraph 0026, The mobile device may also include an electronic display, such as a (GUI), for providing visual images to a user, such as a clinician or patient)
sending the at least one image, the at least one measurement, and the prescription information to a pharmacy computing device via a network(See Paragraph 0052, The prescription order may then be processed by the appropriate team to verify patient information and ship to location(s)
Regarding claim 11, Allen discloses the limitation of claim 9. Allen further discloses:
wherein the at least one measurement includes a depth of the wound(See Paragraph 0037, A wound dimensions field may allow for dimensions of the wound to be entered, including length, width, and depth of the wound.)
Regarding claim 14, Allen discloses the limitation of claim 9. Allen further discloses:
performing a verification on the prescription information based at least in part on the at least one image(See Paragraph 0052, The therapy orders module may provide the integrated 
Regarding claim 15, A method, comprising:
receiving a first image of a wound from a provider mobile device; (See Paragraph 0039, The wound images displayed in the wound images field may be images taken by an number of individuals, such as one or more health care providers, the consult owner, or even the patient.)
receiving a second image of the wound from a patient mobile device; (See Paragraph 0039, The wound images displayed in the wound images field may be images taken by an number of individuals, such as one or more health care providers, the consult owner, or even the patient.)
determining a time period that has elapsed between the first image and the second image (See Paragraph 0042, Additionally, the image capture device may be used to capture images of the tissue site over time, in order for clinician….to properly monitor how well the tissue site is healing. And See Paragraph 0057, In the situation where a returning patient with one or more wounds is being assessed in accordance with step 609, following the assessment of each wound of a patient being monitored, the determination may be made whether healing of the respective wounds is progressing according to an appropriated timeline.)
determining by a comparison of the first image to the second image that the wound has not experienced an expected healing over the time period; (See Paragraph 0057, In the situation where a returning patient with one or more wounds is being assessed in accordance with step 
 implementing at least one action in response to determining that the wound has not experienced the expected healing over the time period. (See Paragraph 0057, The clinician may make one or more of these determinations, or alternatively, in some embodiments, the wound management application may make a determination for each wound based on the inputs received for each wound)
Regarding claim 16, Allen discloses the limitation of claim 15. Allen further discloses:
wherein the at least one action comprises sending a notification to the provider mobile device (See Paragraph 0057, Should the determination be made that one or more wounds is not healing appropriately, or a further condition or complication is presented , an alert may be routed by the wound management application to an assigned sales or clinical representative)
Regarding claim 20, Allen discloses the limitation of claim 15. Allen further discloses:
determining an estimated length, an estimated width, and an estimated depth of the wound in the first image and in the second image(See Paragraph 0037, A wound dimensions field may allow for dimensions of the wound to be entered, including length, width, and depth of the wound. The wound dimensions may be either manually entered into the wound dimensions field or alternatively may be automatically determined by the wound management application based on three-dimensional analysis of the wound images.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20170053073) in view of Schoenfeld (US20130053677).
Regarding claim 3, Allen discloses the limitations of claim 1. Allen further discloses 
the verification applies at least one rule generated from past prescriptions associated with the at least one parameter; (See Allen, Paragraph 0050, The therapy eligibility module may be configured to assess and analyze patient data entered by a user, such as a clinician, to determine which, if any, forms of therapy may be applicable to a specific wound site of a patient.)
Allen discloses verification generated from past prescriptions associated with at least one parameter, but does not expressly disclose extraction of a parameter to characterize the wound. However, Schoenfeld teaches: 
wherein the analysis extracts at least one parameter characterizing the wound from the at least one image, and the verification applies at least one rule generated from past prescriptions associated with the at least one parameter; (See Abstract, this system includes an image processor that coverts a two-dimensional image of the diabetic ulcer into a three-dimensional map. Also see paragraph 0040, The support device design facility may be adapted to modify the support device design based at least in part on a foot abnormality. For example, a diabetic user may have a sore on a plantar surface of her foot. The dimensions and position of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified analysis of the wound of Allen to include at least one parameter characterizing the wound of Schoenfeld. This modification would allow for the design of a void at the position of the sore to allow modifications due to other abnormalities or pathologies to be contemplated and encompassed herein.(See Schoenfeld, paragraph 0040)
Regarding claim 5, Allen discloses the limitations of claim 1. Allen discloses: 
wherein when executed the at least one application further causes the at least one computing device to at least generate a three-dimensional model of the wound based at least in part on the at least one image; (See Allen Paragraph 0037, A wound dimensions field may allow for dimensions of the wound to be entered, including length, width, and depth of the wound. The wound dimensions may be either manually entered into the wound dimensions field or alternatively may be automatically determined by the wound management application based on three-dimensional analysis of the wound images.) 
Allen discloses a three-dimensional model from analysis of wound, but does not expressly disclose the model displayed on a user interface. However Schoenfeld teaches:
the three-dimensional model being displayed in the user interface;(See Fig. 19 and paragraph 0089, Fig. 19 illustrates a GUI of a management system for patient scans and of various planar view scans of the left and right foot.) 

Claims 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20170053073) in view of WU et al. (US20150150457)
Regarding claim 10, Allen discloses the limitation of claim 9. Allen discloses determining at least one measurement of the wound by analyzing the at least one image, but does not expressly disclose determining measurements from wound images having known measurements. However, Wu teaches: 
wherein determining at least one measurement of the wound is further based at least in part on a rule generated from a set of wound images having known measurements(See Paragraph 0106, In this process, after extracting the wound border, the wound tissue can be classified into granulation, and/or slough, and/or eschar tissues. A tile-based multi-class Support Vector Machine (SVM) classifier can be used to automate the task. The SVM may be trained on 100 images of different wounds, each providing hundreds of tiles to learn the features for the classifier.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rule of measurement of Allen to include the 
Regarding claim 12, Allen discloses the limitation of claim 9. Allen discloses generating a three-dimensional model and sending the information out to external factors, such as a pharmacy, but does not expressly disclose receiving the model back and displaying the model via mobile device. However Wu teaches: 
receiving a three-dimensional model of the wound from the pharmacy computing device, the three-dimensional model being generated based at least in part on the at least one image (See Paragraph 0072 – 0073, Using the mobile device and the associated imaging sensor and the structure sensor functionalities, 2D and 3D information of a wound is captured by the mobile device. The practitioner enters information via the mobile device to augment the imaging information obtained from the patient. In an alternative embodiment, the practitioner can enter the information via a different interface from the mobile device, which captures the imaging information. Also see paragraph 0076, processing performed at the server, using the information obtained from the imaging sensor and the structure sensor.)
rendering the three-dimensional model for display by the mobile device (See Fig 12, and Paragraphs 0113-0115, The information populating this interface is either generated within the mobile device or sent to the mobile device or an alternative device from the server. The interface displays the color image and provides the user with the ability to mark the wound by selecting toggle and to mark the background by selecting toggle. Once this processing is complete, and the result of the processing obtained, a minimal enclosing rectangle is displayed and the wound measurements are shown.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the generating and sending of a three-dimensional 
Wu describes doing remote analysis of images captured from a mobile device which is displayed back to the mobile device (See Wu, [0072], [0076], [0113]-[0115).  Allen describes use of electronic prescription communicated to suppliers of therapy products (e.g., pharmacy, see Allen, [0052]). Substituting the server of Wu with a pharmacy server as in Allen amounts to an obvious simple substitution of known elements. The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable 
Regarding claim 13, Allen discloses the limitation of claim 9. Allen discloses images received from a mobile device/three-dimensional camera, but does not expressly describe directing a user to capture images. However Wu teaches:
wherein the at least one image comprises a video, and the method further comprises directing a user of the mobile device to capture the video of the wound by moving the camera of the mobile device about the wound along a particular trajectory (See Paragraph 0066, When obtaining the image information the 3D information using the imaging sensor and the structure sensor, an on-screen guide can be provided which directs the image obtaining the user to take the best possible picture. The on-screen guide can be displayed while the user is attempting to take a picture and will alert the user regarding whether the device is at the most optimal position for capturing the image. In addition, the guide can direct the user, for example, to more up or down or left or right in addition to information regarding lighting and tilt.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the images received from a mobile device of Allen to include . 
Claim 17 is rejected under 35 U.S.C 103 as being unpatentable over Allen et al. (US20170053073).

 Regarding claim 17, Allen discloses the limitation of claim 15. Allen further discloses:
further comprising sending a notification to the patient mobile device indicating that the second image of the wound should be taken(See Paragraph 0065, A calendar within the application reminding the clinician of when each patient is due for wound measurements for outcomes management purposes would streamline the reimbursement authorization process. Also see paragraph 0066, For example, while current practices involves probing the wound bed to determine wound depth, which can lead to possible pain or discomfort, using a three-dimensional camera connected to image the wound can automatically populate wound dimension fields in the application and avoid the need for making physical contact with the wound. Also see paragraph 0039, The wound images displayed in the wound images field may be images taken by any number of individuals, such as one or more health care providers, the consult owner, or even the patient.)
Allen describes reminding a clinician that it is time for updated measurements (See Allen, [0065]) and describes performing measurements using pictures taken of the wounds (See Allen, [0066]).  Allen additionally describes other individuals taking images of wounds (See Allen, [0039]).  Allen does not describe sending reminders for the patient device for updated measurements, as claimed.  However, substituting the patient device for the clinician device in reminding when the patient is due for updated measurements simply amounts to an obvious simple substitution of known elements. The prior art differs from the claim by the substitution .
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US20170053073) in view of Moore (US20190304089) in further view of Croghan et al. (US20120271654).
Regarding claim 18, Allen in view of Moore discloses the limitation of claim 15. Allen discloses determining healing by comparing images, but does not expressly disclose determining healing based on health characteristics of patient. However Croghan teaches:
comprising determining the expected healing based at least in part on a health characteristic of a patient having the wound (See Paragraph 0042, Traditional methods and/or systems for wound care generally include manual documentation of the history of the patient, the assessment of the skin and the wound, and the assessment of pressure ulcer risk by the care givers.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of determining healing of compared images of Allen to include method of determining healing of wounds based of health characteristics of patient of Moore. This modification would allow for more standardized processes for wound assessment and documentation to less likely inhibit communication and coordination of care to allow form better prevention and management of wounds at facilities. (See Moore, Paragraph 0042).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US20170053073) in view of Schoenfeld (US20130053677) in further view of Moore (US20190304089).
Regarding claim 19, Allen discloses the limitation of claim 15. Allen further discloses wherein determining by the comparison of the first image to the second image that the wound has not 
extracting a baseline parameter from the first image(See Paragraph 0010, The computer processor may be configured to output for display the wound image, as well as selectively receive via a user interface a first input form user defining an initial perimeter of a wound displayed in the wound image.) 
determining an expected change to the baseline parameter based at least in part on a rule generated from an analysis of patient wound images taken over the time period (See Paragraph 0005, There are various wound parameters that may assist a clinician in determining and tracking healing progress of a wound. For example, wound dimensions, including wound area and volume measurements, may provide a clinician with knowledge as to whether or not a wound is healing and if the wound is healing, how rapidly the wound is healing.) 
extracting an updated parameter from the second image(See Paragraph 0010, Additionally, the computer processor may be further configured to receive a second input from the user to modify or confirm the actual perimeter of the wound.) 
determining that a difference between the baseline parameter and the updated parameter is less than the expected change(See Paragraph 0005, There are various wound parameters that may assist a clinician in determining and tracking healing progress of a wound. For example, wound dimensions, including wound area and volume measurements, may provide a clinician with knowledge as to whether or not a wound is healing and if the wound is healing, how rapidly the wound is healing.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method extracting a baseline parameter of Allen to include method of including an updated perimeter baselines of Moore. . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jaeb et al. (US20080071161) teaches a system and method for tracking healing progress of a wound. Muradia (US20080076973) teaches a remote health care system with treatment verification. Sinyagin (US20040015115) teaches a method for treating wound dressing for use therewith and apparatus and system for fabricating dressing. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE D LEWIS whose telephone number is (571)272-3617.  The examiner can normally be reached on Mon-Fri 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/S.D.L./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626